Howk, J.
Appellee, as payee, sued the appellants, as makers, of a promissory note, in the court below, which note was alleged to be due and unpaid. The appellants answered affirmatively, admitting the execution of the note sued on, and setting up certain alleged equitable defences thereto. On demurrer, the court below held these answers to be good defences to the action. These answers are very long, and it would be unprofitable, we think, to set them out in this opinion. Appellee replied by general denial. The issues joined were tried by a jury, in the court below, and a verdict was returned for the appellee for the amount due on the note.
The appellant James Bunnell separately moved the court below in writing for a new trial; this motion was overruled by the court, and to this decision said Bunnell excepted. And judgment was then rendered upon the verdict by the court below.
In this court, the only alleged error, assigned by appellant James Bunnell, is, that the court below erred in overruling his motion for a new trial. And the only causes for such new trial, assigned in said motion, were, that the verdict was not sustained by sufficient evidence, and that it was contrary to law.
But a single enquiry, therefore, is presented for our consideration in this cause: Was there any sufficient, legal evidence before the jury tending to sustain their verdict? We think there was.
The judgment of the court below is therefore affirmed, at the costs of the . appellant James Bunnell.